DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
 

Status of Claims
Claims 1-10 and 15-18 are pending in this application.
Claims 6-10 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 May 2021.
Claims 2-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claims 1, 15, 17, and 18 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 27 May 2022:
Claims 1, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”, CN 104337829A; a machine translation and partial written translation for tables are included with this Office action) in view of Singh et al. (“Singh”, WO 2011/013138, previously cited).
Ma teaches a lyophilized preparation of a fat microemulsion compounded with 13 vitamins (e.g., paragraph [0002]).  The fat soluble vitamins include A, D, E, and K, while water-soluble vitamins include vitamin C and B vitamins, including B1, B2, B6, B12, folic acid (B9), pantothenic acid (B5), biotin (B7), and niacin (PP, or B3) (e.g., see machine translation, paragraphs [0005]-[0018]; [0058]-[0059]).   Suitable oils include soybean oil; an amount of 300 ml (which is approximately 4% by weight of the emulsion) is exemplified (e.g., see partial written translation, paragraphs [0057]-[0065]).
Ma exemplifies compositions having the following vitamins and amounts (e.g., see partial written translation, paragraphs [0057]-[0065], divided by 1000 as noted therein to arrive at dosage amounts)
Vitamin A:  3500 IU
Vitamin D:  5.5 µg
Vitamin E:  10.2 mg 
Vitamin K1:  150 µg  
Vitamin C:  125 mg  
Vitamin B1:  5.8 mg  
Vitamin B2:  5.67 mg  
Vitamin B6: 5.5 mg  
Vitamin B12:  6 µg  
Vitamin B9 (folic acid):  414 µg, or 0.414 mg
Vitamin B5 (pantothenic acid, or panthenol):  16.15 mg 
Vitamin B7 (biotin):  69 µg  
Vitamin B3 (vitamin PP, or niacin/niacinamide):  46 mg  
The amounts of Vitamin A, Vitamin D, Vitamin K, Vitamin B1, Vitamin B6, and Vitamin B5 cited by Ma fall within the ranges specified in instant claim 1.  The cited examples of Ma differ from independent claim 1 in that there are slightly different or different amounts for Vitamins E, C, B2, B12, B9, B7, and B3.   However, the claims are still rendered obvious for the following reasons:
1) Regarding Vitamins E, B12, and B3, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  The amounts of Vitamin E, Vitamin B12, and Vitamin B3 are sufficiently close (10.2 mg vs. 10.0 mg, 6 µg vs. 5.5 µg, and 46 mg vs. 44 mg, respectively) as to render said amounts prima facie obvious, absent any showing of unexpected results or criticality.
2) Additionally regarding Vitamins E, B12, and B3, and also regarding Vitamins C, B2, and B7, Ma further teaches suitable daily amounts for each of said vitamins which overlap those instantly claimed (e.g., compare ranges specified in Ma at machine translation, paragraphs [0007]-[0018] with ranges in instant claim 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of that ordinarily skilled artisan to select an amount of each vitamin from within the ranges taught by Ma, including amounts which overlap those instantly claimed, in order to form a composition having the same purpose (i.e., as parenteral nutrition).
3) Regarding Vitamin B9, it is noted that, while Ma teaches an amount of folic acid (Vitamin B9) which is lower than that instantly claimed, Singh is in the same field of parenteral nutrition compositions, having the same 13 vitamins in similar amounts (e.g., abstract; Example 1), and exemplifies an amount of folic acid of 0.60 mg (e.g., Example 1).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select either amount of folic acid (Vitamin B9) commonly known in the prior art, including 0.60 mg, with a reasonable expectation of success.
Regarding the limitation wherein the emulsion is storage stable for 52 weeks at 25 °C (claim 1 as amended), Ma teaches benefits of its preparation include improved stability (e.g., paragraph [0043]).  Since Ma teaches the same component in same or similar amounts as those claimed, and teaches improved stability, the skilled artisan would reasonably expect the composition of Ma to possess the same properties, absent evidence to the contrary.

Claims 1, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Singh as applied to claims 1, 17, and 18 above, and further in view of Nidamarty et al. (“Nidamarty”, US 2003/0206969, previously cited) and/or Montesinos et al. (“Montesinos”, US 2013/0224281, cited).
The inventions of Ma and Singh are delineated above (see paragraph 10, above).  Ma teaches suitable forms of each vitamin (e.g., see machine translation, paragraphs [0006]-[0018]).
Specifically regarding claim 15 (and more generally regarding the remaining claims), Ma differs from the claimed invention in that Ma does not specifically teach a form of Vitamin A which is retinyl palmitate; a form of Vitamin C which is sodium ascorbate, or a form of Vitamin B12 which is cyanocobalamin.  
Singh exemplifies a composition which includes Vitamin A in the form of retinyl palmitate, and Vitamin B12 in the form of cyanocobalamin (e.g., see Example 1). 
Nidamarty generally teaches that, in multivitamin supplements (e.g., abstract), vitamin C is present as ascorbic acid or the pharmaceutically acceptable salt thereof sodium ascorbate (e.g., paragraph [0042]).
Montesinos generally teaches that, for micronutrient vitamins, sources of Vitamin C include both ascorbic acid and sodium ascorbate (e.g., paragraph [0043]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select retinyl palmitate as the form of Vitamin A; sodium ascorbate as the form of Vitamin C; and cyanocobalamin as the form of Vitamin B12 in the composition of Ma; thus arriving at the claimed invention.  One skilled in the art would have been motivated to do so because retinyl palmitate is a known form of Vitamin A as taught by Singh; sodium ascorbate is a known form of Vitamin C in vitamin formulations as taught by Nidamarty and/or Montesinos; and cyanocobalamin is a known form of Vitamin B12 as taught by Singh. Therefore, it would be within the purview of the skilled artisan to choose said compounds as the forms of Vitamins A, C, and B12 in the composition of Ma, with a reasonable expectation of success.


Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive.  
Applicant argues Ma teaches a lyophilized microemulsion, while the claimed invention is directed to a lyophilized emulsion.  Applicant argues Exhibit A teaches differences between a microemulsion and an emulsion.  Applicant argues Exhibit B teaches challenges of freeze-drying (lyophilizing) emulsified systems (pages 13-17 of Applicant’s Remarks filed 27 April 2022).  This argument is not persuasive because Applicant does not state how the teachings of Exhibits "A" and "B" directly relate to Ma and the instantly claimed invention; rather, even though Ma and the claimed invention recite “microemulsion” and “emulsion”, respectively, both appear to refer to the same type of emulsion, given that both refer to overlapping preferred particle size ranges of less than 500 nm (e.g., see Ma at paragraphs [0048], [0049], and as-filed specification at page 22, 5th paragraph) and properties of improved stability (e.g., see Ma at paragraph [0043], and as-filed specification, Examples 3 and 4).
In response to Applicant’s argument that the ranges of amounts for each component taught by Ma extend below or above the ranges in the claimed invention, and it is noted that ranges of amounts do not need to be identical in order for the prior art to render obvious the claimed invention; rather, a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  See MPEP 2144.05 I.  In this case, it would be within the purview of that ordinarily skilled artisan to select an amount of each vitamin from within the ranges taught by Ma, including amounts which overlap those instantly claimed, in order to form a composition having the same purpose (i.e., as parenteral nutrition).
In response to Applicant’s argument that the Office “provides no rationale to explain why a person having ordinary skill in the art would be motivated to decrease the concentrations of Vitamin E, B12, and B3 so that they fall within the recited limits of claim 1” (presumably referring to the exemplified amounts of each component), the Examiner disagrees, as the Office action clearly states Ma teaches ranges of amounts for each component that overlap those instantly claimed (see paragraph 8, above).  Note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123 II.  
In response to Applicant’s argument that the Office provides no evidence or rationale as to why, if the amounts of some components are modified, the skilled artisan would not also modify any other component, it is noted that not all variables must be adjusted at the same time and in the same amounts in order to optimize a composition, nor does Ma require such adjustment(s) but rather teaches ranges for each component independently of other components (e.g., see paragraphs [0007]-[0018]).
In response to Applicant’s arguments regarding the teachings of Singh, it is noted that the Singh reference is not wholly incorporated into the teachings of Ma, but rather is relied upon merely to demonstrate what amounts of folic acid (vitamin B9) are already known to be useful in multivitamin nutrition preparations for parenteral use.  Singh need not specifically teach an amount of oil as instantly claimed, as this is already taught by Ma.  
Therefore, it is the Examiner’s position that the claims are rendered obvious. 


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “said oil component”.  However, claim 1 as amended previously recites an “oil”, rather than an “oil component”.  While the phrase “oil component” appears to be referring to the “oil” previously recited in claim 1, it is not entirely clear. The Examiner suggests Applicant delete the term “component” in claim 1 in order to improve the clarity of the claim.  Appropriate correction is required.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611